Citation Nr: 1624336	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  11-21 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for bilateral foot disability (claimed as flat and weak feet), to include as secondary to service-connected degenerative arthritis of the right ankle joint status post ankle fracture.

3. Entitlement to service connection for tonsillitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active duty service from November 1990 to October 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and Atlanta, Georgia, respectively.  In August 2009, the RO denied entitlement to service connection for hypertension.  In September 2012, the RO denied entitlement to service connection for bilateral foot disability and tonsillitis.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a bilateral foot condition and tonsillitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a written statement signed by the Veteran, dated and received on December 15, 2014, prior to the promulgation of a decision in the appeal, the Veteran indicated a desire to withdraw his appeal for service connection for hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, in a signed written statement dated and received on December 15, 2014, has withdrawn the appeal for service connection for hypertension and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for service connection for hypertension and it is dismissed.


ORDER

The appeal for service connection for hypertension is dismissed.


REMAND

The Veteran perfected appeals from two separate rating decisions.  The first appeal is from an August 2009 rating decision, wherein the RO denied service connection for hypertension.  In August 2011, the Veteran perfected his appeal by submitting a timely VA Form 9 and requested the opportunity to provide testimony before the Board at a videoconference hearing.  The RO certified this issue to the Board in January 2014.

The second appeal is from a September 2012 rating decision, wherein the RO denied service connection for bilateral foot disability and tonsillitis.  In March 2014, the Veteran perfected his appeals by submitting a timely VA Form 9 and requested the opportunity to provide testimony at a travel Board hearing.  The RO did not certify these issues to the Board and it does not appear that any further action has been undertaken.

The electronic claims file shows a Board hearing via videoconference was scheduled in December 2014 as requested for the issue of service connection for hypertension; however, the electronic claims file does not indicate whether the Veteran was to present testimony about his feet and tonsillitis.  At most, the Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran cancelled his hearing and planned to submit a written request on VA Form 21-4138 to withdraw his appeal.  Of record is a VA Form 21-4138 dated December 2014; however, this document indicates his intent to withdraw the appeal for service connection for hypertension.  The appeals regarding service connection for bilateral foot disability and tonsillitis were not addressed.

Since it appears that the appeals for service connection for bilateral foot disability and tonsillitis have not been withdrawn, and since the Veteran originally requested the opportunity to present testimony at a travel Board hearing pursuant to those issues, the Board finds a remand is necessary to allow for the scheduling of a hearing before the Board at the Veteran's local RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board at the local RO in Atlanta, Georgia (Travel Board hearing).  Once the hearing is conducted, or in the event the Veteran cancels the hearing request or otherwise fails to report for the hearing, the case should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


